Citation Nr: 1141305	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  10-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar strain with lumbar degenerative disc disease at L3-4 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974 and from October 2004 to January 2006, with twenty four years additional inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, granted service connection for lumbar strain with lumbar degenerative disc disease at L3-4 and L5-S1, assigning an initial 10 percent disability rating.  

The Veteran testified before the undersigned at a July 2011 videoconference hearing.  A transcript has been associated with the file.

Evidence has been received in August 2011 subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Veteran submitted additional VA treatment records following his hearing before the undersigned in support of his claim.  These records are incomplete.  The print set begins on page 6 then skips to page 103 without explanation.  In order to ensure a complete record on appeal, the Board instructs that the RO associate all relevant VA treatment records from the last VA treatment records obtained for the claim, January 2010.  The Veteran also requested that treatment records for spinal injections scheduled for September 2011 and provided through the VA Medical Center in Pittsburgh be associated with his claims file.  The Board must remand to obtain reasonably identified VA records.  See 38 C.F.R. § 3.159 (c)(2) (2011).  

As long as the Board must remand this case, the Board also takes the opportunity to provide the Veteran with a new VA examination.  The only VA examination conducted in association with this claim occurred in June 2008.  The Veteran's representative objected to the age of the VA examination during the hearing before the undersigned.  The Veteran's May 2009 Notice of Disagreement also insisted that he had sciatic nerve damage, which the VA examination did not find.  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board takes the opportunity to determine the extent of current symptoms including neurological complications.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Pittsburgh VA Medical Center for treatment concerning the service-connected lumbar strain with degenerative disc disease at L3-4 and L5-S1 from January 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine strain with degenerative disc disease at L3-4 andL5-S1 disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's orthopedic and neurological symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbar spine disability with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


